—

Oo oOo YN DH WH B® WwW BD

NN ND NY NY RR mee a ea a
no WU FF Ww NY —-— CD 0 ff a3 DBD NW BF WH BP | GS

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 1 of,18

 

[ORIGINAL

 

 

 

GRAYSON LAW, PLLC

Jeffrey L. Grayson, Esq. (No. 027470)
P.O. Box 15

Chandler, Arizona 85244

Telephone: (480)330-5734

Faesimile: (480) 535-7641

Attorneys for Plaintiffs
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

DWYN CARTER, individually, CaseNo. CV2019=094799
Plaintiff, _ SUMMONS
v. (Assigned to the Hon. )

THE HOME DEPOT U.S.A., INC. d/b/a THE

HOME DEPOT, a Foreign Corporation; JOHN if you would like fegal advice from a tawyes

DOES I-X; JANE DOES I-X: ABC you woul meee Bee Se
CORPORATIONS I-X, and XYZ atigy ered
PARTNERSHIPS I-X, or
. § d by the
Defendants. stance Oh nay er Kanoctwion

 

 

 

THE STATE OF ARIZONA TO THE DEFENDANTS:
THE HOME DEPOT, U.S.A., INC. d/b/a THE HOME DEPOT
tatutory Service Agent. Corporation Service Company

8825 N. 23 Avenue, Suite 100
Phoenix, AZ 85021

YOU ARE HEREBY SUMMONED and required to appear and defend, within the time
applicable, .in this action in this court. If served within Arizona, you must appear and defend
within twenty (20) days after the service of the Summons and Complaint upon you, exclusive of
the day of service. If served out of the State of Arizona, whether by direct service, by registered
or certified mail, or by publication, you shall appear and defend within thirty (30) days after the
service of the Summons and Complaint upon you is complete, exclusive of the day of service. |
Service by registered or certified mail without the State of Arizona is complete thirty (30) days.

after the date of receipt by the party being served. Service by publication is complete thirty (30),

 
—

Oo SF 1 DH WD FB WH WV

N RON ROR eee i a ea ei
She SBE SsSe ea Rae OB FS

 

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 2 of 18

days after the date of first publication. Direct service is complete when made. ARCP 4, 4.1, 4.2
and 12(a).

Copies of the pleadings filed herein may be obtained by contacting the Clerk of the |
Maricopa County Superior Court, 201 West Jefferson, Phoenix, Arizona. ARCP 4.1(n) (Service :
by Publication)

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend within
the time applicable, judgment by default may be rendered against you for the relief demanded in
the Complaint.

YOU ARE CAUTIONED that in order to appear and defend, you must file an Answer or |:
proper response in writing with the Clerk of this Court, accompanied by the necessary filing fee, |
within the time required, and you are required to serve a copy of any Answer or response upon
the Plaintiffs’ attomey, ARCP 5, 10; A.R.S. § 12-311. |

Requests for reasonable accommodation for persons with disabilities must be made to the
to the Court by parties at least three (3) working days in advance of a scheduled court proceeding.

Requests for an interpreter for persons with limited English proficiency must be made to
the office of the judge or commissioner assigned to the case by parties at least ten (10) judicial

days in advance of a scheduled court proceeding. ARCP 45(g).

The names and address of Plaintiff's attorneys are:

Jeffrey L. Grayson
GRAYSON LAW, PLLC
PO Box 15
Chandler, AZ 85244
| JUN 25 2019 JEFF FINE, CLERK

SIGNED AND SEALED THIS DATE

JEFF FINE ~

= LD

Deni Clerk

= st

B. Romero =
. Deputy Clerk asf

 

 
—

NN NW NY NY BY KR eH eee
DN A S&P WD NYO —§ DS © GO DY HD NH BP WH VB KH C

Oo CO SS DA WH S&S WH Pt

 

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 3 of 18

METHOD OF SERVICE:

____ Private Process Service

____ Sheriffor Marshall =
Personal Service

Registered/Certified Mail (out of state)

3
7

 

 
0 CO ~~ HD A BP WD BP me

Oo

eee
> DD mee

> YM MY DY De oe ee me eB
se & obo S&S RPS oeea aaa &

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 4 of 18

t

COPY

vp, JUN 25-2019

GRAYSON LAW, PLLC

Jeffrey L. Grayson (No, 027470) Tp) SLERKOF SPEER COURT
P.O. Box 15. ee

 

Chandler, Arizona 85244
Telephone: (480)330-5734

Email: jeff@graysonlawaz. com

Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

DWYN CARTER, individually, Case No. CV 2 0 1 - 0 9 4 7 e i
Plaintiff, COMPLAINT
: Vv, (Assigned to the Hon. _)

THE HOME DEPOT U.S.A., INC. d/b/a THE
HOME DEPOT, a Foreign Corporation; JOHN
DOES I-X; JANE DOES I-X; ABC
CORPORATIONS I- X, and XYZ
PARTNERSHIPS I-X,

Defendants.

 

 

 

Plaintiff Dwyn Carter, for her cause of action against Defendants, alleges as follows:

| JURISDICTION, VENUE, AND PARTIES

1, : Plaintiff Dwyn Carter ianse forth “Dwyn” or “Ms. Carter” or “Plaintif?”) is a
single woman and was a resident of Maricopa County, Arizona at the time of the subject incident.

2. i Upon information and belief, Defendant The Home Depot U.S.A., Inc. d/b/a The
Home Depot (hence forth “Defendant Home Depot”) was a foreign oreptonl corporation,
actively conducting business within the state of Arizona, county of Maricopa at the time of the
incident that gives rise to this complaint.

Se : John Does I-X, Jane Does I-X, their signective spouses, ABC Corporations I-X,

and XYZ, Partnerships I-X, are principals or agents of Defendants, and are either residents of

 
met,

Co Oo SS BO A SP WH NY

bo rw j Oo — — fon — — — — — —

ho
NN

 

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 5 of 18

Maricopa County, Arizona, or are entities that are now, and were at all times hereinafter
mentioned, doing business in Maricopa County, Arizona. Furthermore, these defendants were
acting within the course and scope of their employment or agency with Defendant Home Depot at
all times relevant to the events that give rise to this complaint. The names of these defendants are
fictitious. Plaintiff does not know the true names of these defendants, but upon receipt of such
information, Plaintiff will request leave of court to amend this complaint accordingly.

4. The events that give rise to this action occurred in the state of Arizona, county of
Maricopa. Also, upon information and belief, all parties relevant to this matter were residents of
the state of Arizona, county of Maricopa or actively engaged in conducting business in the state
of Arizona, county of Maricopa, therefore jurisdiction and venue are proper.

oh | The amount in controversy exceeds the Court’s minimum jurisdictional amount.

6. | Pursuant to Rule 8 of the Arizona Rules of Civil Procedure, the characteristics of
this case, the relative complexity of the anticipated discovery, and the nature of the evidence

needed to support Plaintiff's claims are of such a nature as to qualify this matter for Tier Two as

defined in Rule 26.2(6)(2).

GENERAL ALLEGATIONS

7. 3 On or about the 2s" day of September 2019, Plaintiff set out to run errands, which
included a stop at Defendant Home Depot’s retail store number 6948 located at-35050 N. North
Valley Parkway, Phoenix, Maricopa County, Arizona.

8, | Upon information and belief, the premises located at 35050 N. North Valley
Parkway, Phoenix, Maricopa County, Arizona was owned and/or controlled by Defendant Home
Depot at all times relevant to this complaint.

9, As the Plaintiff was walking through the aisles of Defendant Home Depot’s retail

store, she encountered a slick, oily substance on the polished concrete floor in the cabinet aisle.

10. Prior to encountering the slick, oily condition on the polished concrete floor, the

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

0 Oo WY KR HW FB WH WN

 

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 6 of 18

1

Plaintiff dia | not receive any warning of a hazard or dangerous condition she mph encounter as:

she walked through the cabinet aisle of Defendant Home Depot’s retail store.

11. | As Plaintiff stepped on to the slick, oily substance on the surface of-the polished
concrete floot, her foot slid out from under her and she fell to the ground.

12. Plaintiff suffered significant injuries as a result of the slip-and-fall incident at the
Defendant’s | retail store. The injuries suffered by Plaintiff resulted in significant pain and

suffering as well as costly medical care and other general and specific damages. -

COUNT ONE
(Negligence/Premises Liability)
(Defendant Home Depot)
13. Plaintiff Carter re-alleges and incorporates paragraphs | — 12 above as if fully set
forth herein.
14, | Defendant Home Depot owed a duty to Plaintiff and all other customers and

visitors to their retail store to use reasonable care to warn of, or safeguard from unreasonably
dangerous conditions of which they had notice. .

1S. | When she entered Defendant Home Depot's retail store, Plaintiff was a business
invitee to Defendant Home Depot. :

MM. | The slick, oily condition of the polished concrete floor located in the cabinet aisle
of Defendant Home Depot’s retail store was an unreasonably dangerous condition.

17, | Upon information and belief, Defendant Home Depot created the unreasonably
dangerous condition, or knew of the existence of the unreasonably dangerous condition, or should
have known of the existence of the unreasonably dangerous condition because it had existed for a
significant petod of time prior to the Plaintiff's fall.

iS. | ; Defendant Home Depot failed to warn Plaintiff of the unreasonably dangerous

condition. |

19. ! Defendant Home Depot failed to safeguard Plaintiff from the unreasonably

 
—

o Oo SND WW FP WY DN

. BRON Oe te
St? Fos SBS eas ao a & S&S S&S 2 S

 

Case 2:19

-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 7 of 18

 

dangerous condition.

20.
failed to use
Home Depot

2.

sustained sig

22.

_ Defendant Home Depot had notice of the unreasonably dangerous condition and
reasonable care to prevent harm under the circumstances. Accordingly, Defendant
was negligent.

As a direct and proximate cause of Defendant Home Depot’s negligence, Plaintiff

nificant injuries and incurred substantial damages.

 

DAMAGES

Plaintiff Carter re-alleges and incorporates paragraphs | — 21 above as if fully set

forth herein. |

23.

Defendants,

As a direct and proximate cause of the tortious acts or omissions of the

Plaintiff sustained personal injuries in the form of pain, discomfor, suffering,

disability, dig gurement and anxiety, and will experience such personal injury in the future.

24,

Defendants,

As a further direct and proximate cause of the tortious acts or omissions of the

Plainti incurred, and will continue to incur in the future, reasonable expenses for

necessary medical care, treatment and services.

25,
Defendants,
capacity.

26.

Defendants,

As a further direct and proximate cause of the tortious acts or omissions of the

Plaintiff has lost earnings and sustained a decrease in future earning power or

As a further direct and proximate cause of the tortious acts or omissions of the

‘Plaintiff has lost the enjoyment of life, that is, the participation in life's activities to

the quality and extent normally enjoyed before the injury.

57, |
Defendants,

this court.

 

As a further direct and proximate cause of the tortious acts or omissions of the

Plaintiff sustained general damages in excess of the minimum jurisdictional limits of

 
—

Oo Oo YN DWT FP W KN

BO RO OR ee eee
mo -—- © 0 we I DH HW BF WN | OS

mo NH NO
wn > WwW

i)
ov

 

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 8 of 18

 

following:

1, Compensatory damages in an amount to be proven at trial with‘ interest on that

DEMAND FOR. JUDGMENT

WHEREFORE, Plaintiff Carter demands a judgment against the Defendants for the

amount at the legal rate from the date of judgment.

2. General damages in an amount to be proven at trial with interest on that amount at

the legal rate from the date of judgment;

3. | Special damages in an amount to be proven at trial with interest on that amount at

the legal rate from the date of judgment;

 

4. Taxable costs of the lawsuit incurred; and
5. : Such other and further relief as the court deems just and proper under the
circumstancés.

DATED this day of June, 2019.

 

GRAYSON LAW, PLLC

od AL?

kebitey “ ene, Esq.

 
—

BQ RD BRD OBR eet

mo 8COo SY D UN SF WH WH

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 9 of 18

Copy

 

imy UN 25 2019
GRAYSON LAW, PLLC G7, —— > ,

Jeffrey L. Grayson (No. 027470) RE) OER OF i penn cour
P.O. Box 15! Qo DEPUTY CLERK

Chandler, Arizona 85244
Telephone: (480)330-5734
Email: jeff@graysoniawaz.com

Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

DWYN CARTER, individually, CaseNo. CV2019=094727
Plaintiff, CERTIFICATE OF COMPULSORY
| ARBITRATION

Vv.
(Assigned to the Hon. )
THE HOME DEPOT U.S.A., INC. d/b/a THE
HOME DEPOT, a Foreign Corporation; JOHN
DOES I-X; JANE DOES I-X; ABC
CORPORATIONS I-X, and XYZ
PARTNERSHIPS I-X,

Defendants.

 

 

 

The undersigned certifies that he knows the dollar limits and any other limitations set
forth by the local rules of practice for this court, and further certifies that this case IS NOT
subject to compulsory arbitration, as provided by Rules 72 through 76 of the ieicore Rules of
Civil Procedure.

(oH
DATED this 15 day of June, 2019.

GRAYSON aD
By: df = ie

[eftrey [L. Grayson, Esq.

 
Co os DN DH FP WY YN —

RN PhO no — — — — . fe — hm — — —

nN
ON

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 10 of 18

GRAYSON LAW, PLLC
Jeffrey L. Grayson (No. 027470)
P.O. Box 15°

Chandler, Arizona 85244
Telephone: (480)330-5734

Email: jeff@graysonlawaz.com =“

 

Attorneys for Plaintiff _

i _ sIN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

-DWYN'CARTER, individually, Case No. CY a 019=09479 ”
Plaintiff : DEMAND FOR JURY TRIAL

Vv. (Assigned to the Hon. __)

THE'HOME DEPOT U.S.A., INC. d/b/a THE
HOME DEPOT, a Foreign Corporation; JOHN
DOES 1-X; JANE DOES I-X; ABC
CORPORATIONS I-X, and XYZ
PARTNERSHIPS I-X,

Defendants.

 

 

 

“Pursuant to Rule 38(f), Arizona Rules of Civil Procedure, Plaintiff hereby demands a trial

by jury-on'all-triable matters in this case.

ra open, (MSG | |
‘DATED this 2? day of June, 2019.
: GRAYSON LAW, PLLC |

7 Ao ALD

éfffey /L. Gf ay$on, Esq.

 
Oo Oo NY DN A FP WY YPN &

BM HN NR DD RD a ea ea ea a a
Oo FF WwW NY KY OD GC wO KH DN BRB WH PB YH Oo

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 11 of 18

Clerk of the Superior Court
*** Electronically Filed ***
K. Vega, Deputy
7/11/2019 7:45:00 AM
Filing ID 10645769

Jefferson T. Collins, Bar #016428
JONES, SKELTON & HOCHULI, P.L.C.
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004

Telephone: (602) 263-7346

Fax: (602) 200-7825

jcollins @jshfirm.com

minuteentries @jshfirm.com

Attorneys for Defendant The Home Depot

U.S.A., Inc.
SUPERIOR COURT OF THE STATE OF ARIZONA
COUNTY OF MARICOPA
DWYN CARTER, individually, NO. CV2019-094727

Plaintiff, | DEFENDANT’S ANSWER TO
PLAINTIFF’S COMPLAINT

Vv.

THE HOME DEPOT U.S.A., INC. d/b/a THE
HOME DEPOT, a Foreign Corporation; JOHN
DOES I-X; JANE DOES I-X; ABC
CORPORATIONS I-X; and XYZ
PARTNERSHIPS I-X,

(Assigned to the Honorable David Palmer)

Defendants.

 

 

 

Defendant The Home Depot U.S.A., Inc. (“Answering Defendant”), by and
through undersigned counsel, and for its Answer to Plaintiff's Complaint, admits, denies and
alleges as follows:

JURISDICTION, VENUE, AND PARTIES

ie This Answering Defendant is without sufficient information to form a
belief as to the truth of the allegations contained in paragraph | of Plaintiffs Complaint and,
therefore, cannot admit or deny at this time.

De In response to paragraph 2 of Plaintiff's Complaint, this Answering

Defendant admits that The Home Depot U.S.A., Inc. is a Delaware corporation conducting

7728724,1

 
Oo Oo Ss DBD vA BP WH HPO

NN DY NY ND RD ea a ea a a eg
Nn WF FF YW Nn FY§ OD ODO OH HN DN KR wD HB KY CS

 

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 12 of 18

business within the State of Arizona, County of Maricopa, at the time of Plaintiff’s alleged
incident. This Answering Defendant does not admit that the incident occurred as alleged in the
Complaint.

<P No affirmative response is required to paragraph 3 of Plaintiff’?s Complaint
but, to the extent an affirmative response is required, this Answering Defendant denies same.

4. In response to paragraph 4 of Plaintiff's Complaint, this Answering
Defendant admits jurisdiction and venue. This Answering Defendant does not admit that the
“events that give rise to this action” occurred as alleged in the Complaint, and that is denied.

3 This Answering Defendant admits the allegations contained in paragraph 5
of Plaintiff’s Complaint.

6. This Answering Defendant admits the allegations contained in paragraph 6
of Plaintiffs Complaint.

GENERAL ALLEGATIONS

t In response to paragraph 7 of Plaintiff's Complaint, this Answering
Defendant admits that the Plaintiff was at the Home Depot located at 35050 N. Valley Parkway
in Phoenix, Arizona on September 25, 2019.

8. This Answering Defendant admits the allegations contained in paragraph 8
of Plaintiff?s Complaint.

ED In response to paragraph 9 of Plaintiff's Complaint, this Answering
Defendant admits that Plaintiff was involved in an accident at the subject Home Depot on
September 25, 2019. This Answering Defendant denies the remaining allegations contained in
paragraph 9 of Plaintiffs Complaint.

10. In response to paragraph 10 of Plaintiff's Complaint, this Answering
Defendant denies that there was a hazard or dangerous condition on the ground as she walked
through the cabinet aisle of the subject Home Depot. This Answering Defendant denies the

remaining allegations contained in paragraph 10 of Plaintiff’s Complaint.

7728724.1 2

 
So Oo SN DH WW KR WH Pe

~Ww NY NY NY NY NY Yee Be Be ew He DW YW LD
Nn A FF Bw YN F& D0 Ww WY DH NW BR WH HLH OS

 

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 13 of 18

11. | This Answering Defendant denies the allegations contained in paragraph 11
of Plaintiff’s Complaint.
12. This Answering Defendant denies the allegations contained in paragraph 12
of Plaintiffs Complaint.
COUNT ONE

(Negligence/Premises Liability)
(Defendant Home Depot)

13. In response to paragraph 13 of Plaintiff's Complaint, this Answering
Defendant hereby incorporates its responses to paragraphs | through 12, above.

14, In response to paragraph 14 of Plaintiff’s Complaint, this Answering
Defendant admits that is the common law legal duty a premises owner owes to a business
invitee.

15. This Answering Defendant admits the allegations contained in paragraph
15 of Plaintiffs Complaint.

16. In response to paragraph 16 of Plaintiff's Complaint, this Answering
Defendant denies that there was a “slick, oily condition on the polished concrete floor’ which
caused Plaintiff's accident. This Answering Defendant denies the remaining allegations
contained in paragraph 16 of Plaintiff’s Complaint.

17. This Answering Defendant denies the allegations contained in paragraph 17
of Plaintiff’s Complaint.

18. In response to paragraph 18 of Plaintiff’s Complaint, this Answering
Defendant denies there was an unreasonably dangerous condition on the floor which caused
Plaintiff’s accident. This Answering Defendant denies the remaining allegations in paragraph
18 of Plaintiffs Complaint.

19. In response to paragraph 19 of Plaintiff’s Complaint, this Answering

Defendant denies there was an unreasonably dangerous condition on the floor which caused

77287241 3

 
So eH SYN DWN TD FBR WO PH

Nw NY NY YM NY DY DOR ee ea ea ea a i
Nn MN FY YH FF CFC OOD MH DH BR wD BH BS

 

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 14 of 18

Plaintiff’s accident. This Answering Defendant denies the remaining allegations in paragraph
19 of Plaintiff’s Complaint.

20. In response to paragraph 20 of Plaintiff’s Complaint, this Answering
Defendant denies that there was an unreasonably dangerous condition on the floor which caused
Plaintiff's accident. This Answering Defendant further denies it had notice of any unreasonably
dangerous condition which allegedly caused Plaintiff’s accident, and denies it was negligent.

21. This Answering Defendant denies the allegations contained in paragraph 21
of Plaintiff?s Complaint.

DAMAGES

22. In response to paragraph 22 of Plaintiff’s Complaint, this Answering
Defendant hereby incorporates its responses to paragraphs | through 22, above.

23. This Answering Defendant denies the allegations contained in paragraph 23
of Plaintiffs Complaint.

24. This Answering Defendant denies the allegations contained in paragraph 24
of Plaintiffs Complaint.

25. This Answering Defendant denies the allegations contained in paragraph 25
of Plaintiff's Complaint.

26. This Answering Defendant denies the allegations contained in paragraph 26
of Plaintiff's Complaint.

27. This Answering Defendant denies the allegations contained in paragraph 27
of Plaintiffs Complaint.

AFFIRMATIVE DEFENSES

Defendant asserts the following affirmative defenses:

28. As and for a separate defense and in the alternative, this Answering
Defendant alleges that the Complaint fails to state a claim upon which relief may be granted

against this Answering Defendant.

7728724.) 4

 
SC eH St DB OW BP WD PPO &

Bw HN NY NY ND RD Re a ia ea ea a a a
nn mW FF BW NY KF DO OD KH DN BR WD PB fF CS

 

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 15 of 18

29. As and for a separate defense and in the alternative, this Answering
Defendant alleges that Plaintiff was contributorily negligent and/or that any injuries received by
Plaintiff were the result of an intervening/superseding cause or through the negligence of
someone other than this Answering Defendant, all of which bars recovery to Plaintiff herein
from this Answering Defendant.

30. As and for a separate defense and in the alternative, this Answering
Defendant alleges that Plaintiff was negligent in whole or in part thereby reducing or eliminating
any damage owing by this Answering Defendant by way of the doctrine of comparative
negligence.

31. As and for a separate defense and in the alternative, if indeed this
Answering Defendant is determined to be liable for the allegations alleged in the Complaint, this
Answering Defendant is entitled to contribution from other defendants named and unnamed by
way of the doctrine of contribution.

32. Although this Answering Defendant does not presently have specific facts
in support of the remaining defenses, it wishes to put counsel for Plaintiff upon notice that it
hereby raises the following defenses which, through subsequent discovery, may indeed be
supported by the facts: assumption of risk, statute of limitations, insufficiency of process and
insufficiency of service of process and failure to mitigate damages.

33. As and for a separate defense, and in the alternative, this Answering
Defendant alleges that it did not have notice of the allegedly dangerous condition as set forth in
Plaintiff's Complaint, thereby reducing or eliminating any assessment of fault against this
Answering Defendant. In the alternative, this Answering Defendant affirmatively alleges that
the accident was not the result of an unreasonably dangerous condition.

34. As and for a separate defense, this Answering Defendant asserts that

Plaintiff failed to mitigate said damages in Plaintiff’ s Complaint.

7728724.1 5

 

 
Oo Oo AND A FP WD PO eH

YP NY BY NY NY DY DQ ee ee ee ea ea il
Nn A FF KWH NY KF OD OD Oe HI DWN BR wD BPH BH BS

 

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 16 of 18

WHEREFORE, having fully answered the Complaint, this Answering Defendant

requests that judgment be entered in its favor

L. Dismissing the Complaint;
ps Awarding this Answering Defendant its taxable costs; and
Si, Awarding this Answering Defendant such other and further relief as

this Court deems just and proper.

DATED this day of July 2019.
JONES, SKELTON & HOCHULI, P.L.C.

By /s/ Jefferson T. Collins

Jefferson T. Collins

40 North Central Avenue, Suite 2700

Phoenix, Arizona 85004

Attorneys for Defendant The Home Depot U.S.A.,
Inc.

ORIGINAL of the foregoing electronically filed
this 11th day of July 2019.

COPY of the foregoing mailed/e-mailed
this 11th day of July 2019, to:

Jeffrey L. Grayson
GRAYSON LAW, PLLC
P.O. Box 15

Chandler, AZ 85244
Attorneys for Plaintiff

/s/ Kathy Kleinschmidt

7728724, 1 6

 
\O oO ~~ ON wn Ow No —

Ne NY NY NY NY NYO Be ee eB ee ea ee id
~N & Go N ee oS \o oO ~ ON GN & Ww N _— So

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 17 of 18

Clerk of the Superior Court
*** Electronically Filed ***
T. Hays, Deputy
7/11/2019 7:47:00 AM
Filing ID 10645766

Jefferson T. Collins, Bar #016428
JONES, SKELTON & HOCHULI, P.L.C.
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004

Telephone: (602) 263-7346

Fax: (602) 200-7825

jcollins @jshfirm.com

minuteentries @jshfirm.com

Attorneys for Defendant The Home Depot

ULS.A., Inc.
SUPERIOR COURT OF THE STATE OF ARIZONA
COUNTY OF MARICOPA
DWYN CARTER, individually, NO. CV2019-094727

Plaintiff, | DEFENDANT’S CERTIFICATE
REGARDING COMPULSORY
V. ARBITRATION

THE HOME DEPOT U.S.A., INC. d/b/a THE (Assigned to the Honorable David Palmer)
HOME DEPOT, a Foreign Corporation; JOHN
DOES I-X; JANE DOES I-X; ABC
CORPORATIONS I-X; and XYZ
PARTNERSHIPS I-X,

Defendants,

 

 

 

Defendant hereby certifies that it agrees with Plaintiff that this matter is not

subject Compulsory Arbitration.

DATED this 11th day of July 2019.
JONES, SKELTON & HOCHULI, P.L.C.

By /s/ Jefferson T. Collins
Jefferson T. Collins
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004
pulmo for Defendant The Home Depot U.S.A.,
ne.

7728780.1

 
Oo OO SI DB nH FP WH HO &

BW NY NY NY YD DR ea ei ei ea a a i
Nn MA FF HW NnY KF DO wo SI DH NH BR WH BP YH CO

 

Case 2:19-cv-04825-GMS Document 1-1 Filed 07/26/19 Page 18 of 18

ORIGINAL of the foregoing electronically filed
this 11th day of July 2019,

COPY of the foregoing mailed/e-mailed
this 11th day of July 2019, to:

Jeffrey L. Grayson
GRAYSON LAW, PLLC
P.O. Box 15

Chandler, AZ 85244
Attorneys for Plaintiff

/s/ Kathy Kleinschmidt

7728780.1 2

 
